DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 8-10, 16-18, 20, 23-29, 35-38, and 75 are pending and being examined. 

Response to Amendment
The amendments and remarks, filed on 7/7/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/7/2022, has been entered.  The claim amendments overcome the previous 112(f) claim interpretation of claim 1 and the 112(b) rejection of claims 1, 15, 34, and 37. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 16-18, 20, 23-29, and 35-38, and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an attraction unit between said proximal surface and said distal surface” in line 6.  It is unclear as to whether the attraction unit is towards the surfaces of the aligner or towards the surfaces of the base plate.   Examiner notes that the base plate and the aligner have been amended to recite that each structure comprises a proximal surface and a distal surface.  Therefore, whenever a proximal/distal surface is referenced in the claims, it is unclear if the surface is of the base plate or the aligner without further clarification.  Claims 2-3, 8-10, 16-18, 20, 23-29, and 35-38, and 75 are rejected by virtue of dependency on claim 1. 
Claim 20 recites the limitation “a lateral wall between the proximal and distal surfaces” in lines 1-2.  It is unclear which proximal and distal surface the lateral wall is between.  Examiner notes that the base plate, the aligner, and the microplate have been amended to recite that each structure comprises a proximal surface and a distal surface.  Therefore, whenever a proximal/distal surface is referenced in the claims, it is unclear if the surface is of the base plate or the aligner without further clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 16-18, 20, 23-27, 36-38, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 20130315800 A1; hereinafter “Yin”; already of record).  
Regarding claim 1, Yin teaches a microplate holder for securing a microplate (Yin; Abstract; magnetic microplate holder and a microplate) , said microplate holder (Yin; para [25, 27, 44]; Fig. 1, 4; the microplate holder 20) comprising: 
a base plate (Yin; para [44]; Fig. 15; bottom plate 192 and metallic plate 193) comprising a proximal surface and a distal surface, wherein a distal surface of the microplate rests adjacent the proximal surface of the base plate (Yin; para [44]; Fig. 15; bottom plate 192 and metallic plate 193; the examiner interprets the top plate, metallic plate 193, as the distal surface and the bottom plate as the proximal surface); 
an aligner (Yin; para [35]; Fig. 11; a bottom wall 122) configured to accept said microplate (Yin; para [35]; Fig. 11, 12; plurality of cylindrical magnets 30 are positioned in the bottom wall 122…magnet 30 being positioned for alignment directly below a well 58 of the microplate 50), wherein said aligner comprises a proximal surface, a distal surface (Yin; Fig. 1, 12; wall inherently has a proximal and distal surface based on orientation; examiner interprets the bottom side of the wall as the distal surface and the top side of the wall as the proximal surface), and an attraction unit between said proximal surface and said distal surface (Yin; para [35]; Fig. 12; plurality of cylindrical magnets 30), wherein the attraction unit is secures said distal surface of the aligner to the proximal surface of the base plate by magnetic force (Yin; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force); and 
a frame configured to rest adjacent to said aligner and a proximal surface of said microplate (Yin; para [26, 30]; Fig. 5, 6; The microplate 50 is formed from a single member which has a perimeter wall 54; examiner interprets the frame as the perimeter wall of the microplate), wherein said frame comprises a plurality of projections that extend along a direction parallel to said proximal surface of said aligner and over the proximal surface of the microplate when present (Yin; para [30]; Fig. 5; 6; bottom flange 57 of the perimeter wall 54 is retained under the catches 32, 34).  
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: The instant claim recites said frame comprises a plurality of projections that extend along a direction parallel to said proximal surface of said aligner and over the proximal surface of the microplate “when” present does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 2, Yin teaches the microplate holder of claim 1, wherein said base plate comprises an additional attraction unit that aligns with the attraction unit of the aligner (Yin; para [35, 44]; Fig. 12, 15; plurality of cylindrical magnets 30…metallic plate 193 which holds magnets 30) .  
Regarding claim 3, Yin teaches the microplate holder of claim 2, wherein said additional attraction unit is a magnet (Yin; para [35, 44]; Fig. 12, 15; plurality of cylindrical magnets 30…metallic plate 193 which holds magnets 30).
Regarding claim 16, Yin teaches the microplate holder of claim 8, wherein said one or more posts are configured to abut at least one edge of said microplate (Yin; para [44]; Fig. 15; A bottom plate 192 attaches to the top section of the plate holder 191 and is held by pins 194).  Examiner notes that the one or more posts taught by Yin abut the plate holder which holds the microplate, thus at least one edge of the microplate shares a boundary with the posts. 
Regarding claim 17, Yin teaches the microplate holder of claim 8, wherein said one or more posts restrict a lateral or longitudinal movement of said microplate (Yin; para [40, 44]; Fig. 7; the microplate 50 is securely retained close to the magnets 30 within the holder 120 during inversion or tilting…Pins may be any fastening hardware suitable for attaching bottom plate 192 with plate holder top section 191). 
Regarding claim 18, Yin teaches the microplate holder of claim 1, wherein said base plate comprises a first tab extending from a first longitudinal side of said base plate and a second tab extending from a second longitudinal side of said base plate (Yin; para [44]; Fig. 15; A bottom plate 192 attaches to the top section of the plate holder 191 and is held by pins 194). 
Regarding claim 20, Yin teaches the microplate holder of claim 1, wherein said aligner comprises a lateral wall between the proximal and distal surface a first arm extending from a first end of said lateral wall and a second arm extending from a second end of said lateral wall (Yin; para [27]; Fig. 3; the microplate holder 20 includes a first end wall 24 and a second end wall 26).
Regarding claim 23, Yin teaches the microplate holder of claim 1, wherein said frame comprises at least one frame hole configured to align with at least one aligner hole (Yin; para [38, 40]; Fig. 14; bore 170/180 in the end wall 124/126…that the bottom flange 57 is retained under the spring-and-ball plungers 134, 138).  Examiner notes the bores is the one aligner hole that holds the spring-and-ball plunger, and the plunger is aligned with the bottom flange of the frame.  
Regarding claim 24, Yin teaches the microplate holder of claim 23, wherein said at least one frame hole and said at least one aligner hole are configured to accept a screw or a securing pin ().
Regarding claim 25, Yin teaches the microplate holder of claim 24, wherein said screw or said securing pin anchors said frame and said aligner together (Yin; para [38]; Fig. 9, 10; pair of spring-and-ball plungers 134, 138 are shown positioned in central regions of the end walls 124, 126).
Regarding claim 26, Yin teaches the microplate holder of claim 1, wherein said frame comprises one or more snapping tabs extending from a side of said frame (Yin; para [40]; the ledge 56 engages and is positioned below the spring-and-ball plungers 134, 138 at the ends 50a, 50b, thereby preventing vertical movement of the microplate 50 during use).
Regarding claim 27, Yin teaches the microplate holder of claim 26, wherein said one or more snapping tabs makes a mechanical contact with one or more aligner snapping tab apertures (Yin; para [40]; the ledge 56 engages and is positioned below the spring-and-ball plungers 134, 138 at the ends 50a, 50b, thereby preventing vertical movement of the microplate 50 during use). 
Regarding claim 37, Yin teaches the microplate holder of claim 1, wherein said movement is a lateral movement, a longitudinal movement, or a proximal movement away from said base plate (Yin; para [40]; Fig. 7; the microplate 50 is securely retained close to the magnets 30 within the holder 120 during inversion or tilting).
Regarding claim 38, Yin teaches a method of securing a microplate, comprising: attaching a microplate holder to the microplate (Yin; para [30]; Fig. 1; the microplate 50 is secured in the holder 20), said microplate holder comprising: 
a base plate (Yin; para [44]; Fig. 15; bottom plate 192 and metallic plate 193) comprising a proximal surface and a distal surface, wherein a distal surface of the microplate rests adjacent the proximal surface of the base plate (Yin; para [44]; Fig. 15; bottom plate 192 and metallic plate 193; the examiner interprets the top plate, metallic plate 193, as the distal surface and the bottom plate as the proximal surface); 
an aligner (Yin; para [35]; Fig. 11; a bottom wall 122) configured to accept said microplate (Yin; para [35]; Fig. 11, 12; plurality of cylindrical magnets 30 are positioned in the bottom wall 122…magnet 30 being positioned for alignment directly below a well 58 of the microplate 50), wherein said aligner comprises a proximal surface, a distal surface (Yin; Fig. 1, 12; wall inherently has a proximal and distal surface based on orientation; examiner interprets the bottom side of the wall as the distal surface and the top side of the wall as the proximal surface), and an attraction unit between said proximal surface and said distal surface (Yin; para [35]; Fig. 12; plurality of cylindrical magnets 30), wherein the attraction unit is secures said distal surface of the aligner to the proximal surface of the base plate by magnetic force (Yin; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force); and 
a frame configured to rest on top of the proximal surface of said aligner and a proximal surface of said microplate (Yin; para [26, 30]; Fig. 5, 6; The microplate 50 is formed from a single member which has a perimeter wall 54; examiner interprets the frame as the perimeter wall of the microplate), wherein said frame comprises a plurality of projections that extend along a direction parallel to said proximal surface of said aligner and over the proximal surface of the microplate (Yin; para [30]; Fig. 5; 6; bottom flange 57 of the perimeter wall 54 is retained under the catches 32, 34).   
Regarding claim 75, Yin teaches the microplate holder of claim 1, wherein the plurality of projections aligns with rows of wells in the microplate (Yin; Fig. 9, 10; examiner notes that the plurality of projections is line with more than one row of wells). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Beson (US 20040165332 A1; hereinafter “Beson”; already of record).  
Regarding claim 8, Yin teaches the microplate holder of claim 1, with said base plate.
Yin does not teach wherein the base plate comprises one or more posts that are attractable towards said attraction unit.  
However, Beson teaches an analogous art of a magnetic holding device (Beson; Abstract) wherein the base plate (Beson; para [169]; Fig. 6; magnetic holding device 4) comprises one or more posts (Beson; para [151]; Fig. 3; plurality of spaced magnets 20) that are attractable towards said attraction unit (Beson; para [151]; Fig. 6; spacer plate 10).  It would have been obvious to one of ordinary skill in the art by the effective filing date of the invention to have modified the base plate of Yin to comprise one or more posts as taught by Beson, because Beson teaches the one or more post are magnetically inducted to the spacer plate (Beson; para [154]). 
Regarding claim 9, modified Yin teaches the microplate holder of claim 8 (the base plate of Yin is modified to comprise the one or more posts as taught by Beson), wherein said one or more posts comprise an additional attraction unit (Beson; para [151]; Fig. 3; plurality of spaced magnets 20).  Examiner interprets the plurality of space magnets as the “additional” attraction unit.  
Regarding claim 10, modified Yin teaches the microplate holder of claim 9 (the base plate of Yin is modified to comprise the one or more posts as taught by Beson), with said additional attraction unit is a magnet (Beson; para [151]; Fig. 3; plurality of spaced magnets 20). 
Claims 28, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Kelly et al (US 20180071741 A1; hereinafter “Kelly”; domestic priority filed 9/15/2017; already of record). 
Regarding claim 28, Yin teaches the microplate holder of claim 1, with said frame. 
Yin does not teach wherein said frame comprises an additional attraction unit.
However, Kelly teaches an analogous art of cassette including a cover and a base (Kelly; Abstract; examiner interprets the cover as the frame and the base as the aligner) comprising a frame (Kelly; para [32]; Fig. 1; The cover 104) wherein the frame comprises an additional attraction unit (Kelly; para [35]; Fig. 1; various magnetic elements (i.e., magnets, ferrous metal) 132a, 132b are positioned on the base 102 and cover 104).   It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the frame of Yin to comprise the additional attraction unit as taught by Kelly, because Kelly teaches that the cover may be removably secured to the base, for example via one or more magnet (Kelly; para [9]). 
Regarding claim 29, modified Yin teaches the microplate holder of claim 28 (the frame of Yin is modified to comprise the additional attraction unit as taught by Kelly discussed above in claim 28), wherein said additional attraction unit is a magnet (Kelly; para [35]; Fig. 1; various magnetic elements (i.e., magnets, ferrous metal) 132a, 132b are positioned on the base 102 and cover 104).   
Regarding claim 35, modified Yin teaches the microplate holder of claim 28 (the frame of Yin is modified to comprise the additional attraction unit as taught by Kelly discussed above in claim 28), wherein said additional attraction unit is attractable towards said aligner to position said frame adjacent to said aligner and said proximal surface of said microplate (Kelly; para [35]; magnetic elements 132a on the base 102 and the magnetic elements 132b on cover 104 are positioned and magnetic poles orientated such that the cover 104 only attaches to the base 102). 

Response to Arguments
	Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below. 
	In the applicant’s arguments on pp 7, the applicant argues that the base plate does not teach the proximal and distal surfaces.  The examiner respectfully disagrees.  It is unclear as to what the surfaces are proximal and distal to.  Specifically, the applicant does not disclose what structure the surface is proximal and distal to. 
In the applicant’s arguments on pp 7, the applicant argues that the Yin does not disclose a microplate holder including a frame and instead identifies this component as a part of the microplate itself and the present claims are directed to a microplate holder that includes a frame separate from the microplate being held.  The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the frame is separate from the microplate) are not recited in the rejected claim(s).  Yin teaches a microplate holder for securing a microplate (Yin; Abstract; magnetic microplate holder and a microplate), said microplate holder (Yin; para [25, 27, 44]; Fig. 1, 4; the microplate holder 20) comprising: a frame configured to rest adjacent to said aligner and a proximal surface of said microplate (Yin; para [26, 30]; Fig. 5, 6; The microplate 50 is formed from a single member which has a perimeter wall 54; examiner interprets the frame as the perimeter wall of the microplate).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798